723 N.W.2d 455 (2006)
DETROIT FIREFIGHTERS ASSOCIATION, I.A.F.F. LOCAL 344, Plaintiff-Appellee,
v.
CITY OF DETROIT, Defendant-Appellant.
Docket No. 131463. COA No. 266654.
Supreme Court of Michigan.
November 13, 2006.
On order of the Court, the application for leave to appeal the May 9, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the defendant may implement the restructuring plan, or lay off firefighters, before coming to an agreement with the plaintiff about the impact of those actions.
The Michigan Municipal League, the Michigan Association of Counties, Michigan AFSCME Council 25, and the Michigan State AFL-CIO are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.